Citation Nr: 9909216	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel





INTRODUCTION

The veteran had active duty from March 1947 to March 1950, 
from November 1950 to December 1953, and from January 1954 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1997, the Board remanded this case to the RO with 
instructions to attempt further evidentiary development.  The 
RO has complied with the remand instructions, and the case is 
ready for appellate disposition.


FINDINGS OF FACT

1.  The RO denied reopening a claim for service connection 
for a heart disorder when it issued an unappealed rating 
decision in September 1977.

2.  The evidence received since the September 1977 rating 
decision, notably the 1998 VA examination report bears 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The claim for service connection for a heart disorder is 
not well grounded.



CONCLUSIONS OF LAW

1.  Evidence received since the final September 1977 decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for a heart disorder is new and material, 
and the claim for service connection is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1998).

2.  The veteran's claim of entitlement to service connection 
for a heart disorder
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the September 1977 
rating decision wherein the RO denied reopening a claim of 
entitlement to service connection for a heart disorder is 
briefly summarized below.

Service medical records show that in July 1955, the veteran 
was seen with complaints of fast heart beats.  At that time, 
he reported four similar episodes earlier that year.  A blood 
pressure reading of 160/90 was noted.  The physical 
examination was normal.  The pertinent diagnosis was 
hypertension.  Subsequent blood pressure readings were as 
follows: October 1956, 118/78 and 120/70; March 1958, 120/80; 
November 1959, 124/80; March 1967, 128/76.  Subsequent 
medical records show no abnormalities of the heart were found 
on examinations and chest x-rays.  The report of general 
medical examination for retirement conducted in June 1967 
shows blood pressure was 136/86.  The clinical evaluation of 
the heart and lungs was normal, as was the electrocardiogram.  
The veteran denied a history of shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, and 
high or low blood pressure when he completed the report of 
medical history portion of the retirement examination.

The veteran was accorded a VA examination in June 1975.  At 
that time, he reported an acute myocardial infarction in 
November 1974 with an uncomplicated post infarction course.  
On examination, a blood pressure reading of 108/70 was noted.  
The heart sounds were normal.  The diagnosis was 
arteriosclerotic heart disease with old myocardial 
infarction.  

The evidence submitted subsequent to the September 1977 
decision by the RO is reported below.  

A duplicate of the service medical record showing examination 
of the veteran in July 1955 was submitted.  

Outpatient treatment records show the following blood 
pressure readings:  January 1968, 150/100 and February 1968, 
168/120.

A VA hospital report dated in July 1968 shows the veteran 
presented with chest pain.  The diagnosis was musculoskeletal 
pain.  

VA outpatient treatment records dated from August 1978 to 
December 1979 show treatment for arteriosclerotic heart 
disease and hypertension.  

Private medical records dated in February 1979 showed 
diagnoses of arteriosclerotic heart disease and hypertensive 
vascular disease.  A blood pressure reading of 120/80 was 
noted.  

VA outpatient treatment records dated from January 1993 to 
February 1994 show treatment for coronary artery disease and 
hypertension.

A VA hospital summary report dated in July 1993 shows that 
the veteran underwent coronary bypass times one, single 
saphenous vein graft to obtuse marginal.  There were no 
complications.  

The veteran was accorded a VA examination for a disability 
not currently at issue in August 1993.  At that time, the 
examiner noted that the veteran had arteriosclerotic heart 
disease with four vessel bypass.  

VA hospitalization reports dated in August and October 1993 
show that the veteran underwent two additional coronary 
surgeries.  

A VA hospital summary dated in January 1995 shows the 
following diagnoses: history of coronary artery disease, 
congestive heart failure, atrial fibrillation with rapid 
ventricular response, hypertension, chronic obstructive 
pulmonary disease, and osteoarthritis.  

The veteran was accorded a personal hearing in June 1995.  At 
that time, he testified that his heart disorder had begun 
during service.  The veteran testified that he was seen in 
the dispensary and told that he had a fast heartbeat with 
high blood pressure.  He reported that he was seen twice in 
1968 for elevated blood pressure.  The veteran testified that 
he was placed on hypertensive medication in 1974 and had a 
heart attack in November 1974.  

The veteran was accorded a VA examination in May 1998.  On 
examination, there was no evidence of abnormal murmurs, 
gallops, or rubs.  The chest was clear to auscultation and 
normal pulses were noted throughout the peripheral vascular 
systems.  The treadmill test showed a 79 percent maximum 
predicted heart rate on beta blocker therapy with a normal 
blood pressure.  The examiner reviewed the claims file and 
opined that a single measurement of 160/90 in 1955 with 
subsequent normal blood pressure measurements does not 
constitute a diagnosis of essential hypertension during 
service.  

It was also noted that the veteran's current medical 
conditions of hypertension, coronary disease, and myocardial 
infarction were common to males in his age group.  
Additionally, he stated that there was no evidence that 
hypertension, coronary disease, and myocardial infarction 
were clinically apparent during service.  




Finally, there was no way to tell, prove, or verify whether 
or not the episode of fast heart beats in 1955 were due to 
atrial fibrillation.  The examiner noted that it was possible 
that the veteran's episodes of fast heart beats in 1955 were 
due to atrial fibrillation, but unlikely given his age at the 
time.  

Criteria

The veteran has petitioned to reopen a previously denied 
claim of service connection for a heart disorder.  The 
veteran's claim of entitlement to service connection was 
first denied in a March 1975 RO decision.  He was informed of 
that decision in a letter from the RO dated March 27, 1975.  
He did not appeal that decision.  A subsequent request to 
reopen the claim was denied in September 1977.  The veteran 
was notified of the September 1977 decision by letter dated 
September 26, 1977.  He did not appeal that decision.  A 
subsequent request to reopen the claim was denied in 
September 1994.  The veteran was notified of the September 
1994 decision by letter dated September 28, 1994.  He duly 
filed a timely substantive appeal.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  



In the present appeal, the last final disallowance of the 
claim is the unappealed September 1977 decision.  Therefore, 
the Board must review, in light of the applicable law and 
regulations regarding finality, the additional evidence 
submitted since the previous decision disallowing the 
veteran's claim in September 1977.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

Service connection may be granted for a disorder incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for arteriosclerosis and cardiovascular-renal disease 
including hypertension if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.307, 3.309 (1998).

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well-groundedness.  Thus, if the Board 
determines that additionally submitted evidence is "new and 
material," it must reopen the claim and perform the second 
and third steps in the three-step analysis, evaluating claim 
for well-groundedness in view of all the evidence, both new 
and old, and, if appropriate, evaluating the claim on the 
merits.  See Elkins, No. 97-1534 (U.S. Vet. App. February 17, 
1999) and Winters v. West, No. 97-2180 (U.S. Vet. App. 
February 17, 1999).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim." "New 
and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (1998).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

Analysis
Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
heart disorder.

In order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the September 1977 decision would have to 
demonstrate by means of competent medical evidence that the 
veteran has a  current heart disorder which is related to 
service.  The Board stresses that for additional evidence to 
be "new and material" it need not be dispositive of the 
issue in question.  Rather, it must "bear directly and 
substantially" on the matter and must be "so significant 
that it must be considered to fairly decide the merits of the 
claim."  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

While the evidence submitted since 1977 consisting of a 
duplicate service medical record and post service treatment 
of the veteran for cardiovascular and other abnormalities is 
not new and material, the record contains a May 1998 VA 
examination report.  In this report, the examiner opined that 
it was possible that the veteran's episodes of fast heart 
beat were episodic atrial fibrillation.  However, he further 
stated that it would be unlikely given his age at the time.  

The Board finds that the May 1998 VA examination report is 
relevant evidence which requires consideration in connection 
with the evidence of record in order to fairly adjudicate the 
veteran's claim of entitlement to service connection.  One of 
the specified bases for the prior denial was that there was 
no evidence to establish that the claimed disorder could be 
attributed to active service.  The VA examiner's opinion 
bears directly and substantially on the issue at hand.  In 
light of the foregoing, the Board concludes that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim.  See  38 C.F.R. § 1.56.  Therefore, the 
veteran's claim for service connection for a heart disorder 
is reopened.

Whether the claim for service connection 
for a heart disorder is well grounded.

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If the veteran has not filed such a 
claim, the appeal must fail. 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Case law provides 
that, although a claim need not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  Where the determinative issue is a 
question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  There must be competent evidence of current 
disability (a medical diagnosis), of an incurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the evidence subsequent to the September 1977 
decision may be new and material, the evidence may, 
nonetheless, be insufficient to establish a well-grounded 
claim.  See Fossie v. West, 12 Vet. App. 1 (1998).

The medical evidence shows that in February 1975 the veteran 
was diagnosed with arteriosclerotic heart disease.  
Subsequently, he was diagnosed with hypertension and 
myocardial infarction.  He has, therefore, submitted evidence 
of a medical diagnosis of a current heart disorder.

The veteran has provided numerous statements and testimony to 
the effect that he experienced episodes of increased heart 
beat and hypertension during service.  In this regard, 
service medical records show that the veteran was seen in 
July 1955 with complaints of fast heart beat, had a blood 
pressure of 160/90, and was diagnosed with hypertension.  
Therefore, he has submitted sufficient evidence to show the 
incurrence of an injury or disease in service.  Savage v. 
Gober, 10 Vet. App. 488, 496.

The veteran also claims to have experienced increased heart 
beat and hypertension since service, and the medical evidence 
shows diagnoses for a number of heart disorders since 1972.  
The post service medical documentation shows that 
hypertension was recorded in 1974, the first time since 
having been noted in the service medical records in July 
1955.  Atrial fibrillation was not assessed until 1984.  The 
1998 VA examiner has concluded that a single measurement of 
160/90 reported in the service medical records in 1955 with 
subsequent normal blood pressure measurement does not 
constitute a diagnosis of hypertension, even though such 
diagnosis was provided in the service medical records.  
Therefore, the veteran's assertion that his current 
hypertension, coronary artery disease, and myocardial 
infarction is related to service is not probative because the 
veteran is not competent to diagnose a medical disorder or 
relate a medical disorder to a specific cause.  Grottveit, 5 
Vet. App. at 93.

The 1998 VA examiner also noted that it was possible that the 
veteran's fast heart beats in 1955 reflected episodes of 
atrial fibrillation.  The Court has previously held that 
statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
well ground a claim.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
However, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of 
finding a nexus. Cf. Watai v. Brown, 9 Vet. App. 441 (1996).  
An etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).

In this case, the Board finds 1998 VA examiner's opinion to 
be too speculative to constitute the required nexus between 
the veteran's inservice increased heart beats and atrial 
fibrillation initially noted in 1984, or his current heart 
disorder.  The opinion was qualified by the term 
"possible."  Bloom v. West 97-1463 (U.S. Vet. App. Feb. 10, 
1999).  

The examiner noted that there was no documentation as to the 
regularity of the veteran's heart rhythm and no data to 
indicate that the episodes were atrial fibrillation in 1955.  
Finally, the examiner further qualified his opinion by 
stating that it would be impossible to prove that the 
episodes in 1955 of transient fast heart beats were not 
atrial fibrillation in spite of the fact that atrial 
fibrillation would be unlikely given the veteran's age at the 
time.  Thus his statement is inconclusive as to the origin of 
atrial fibrillation.  For these reasons the Board concludes 
that the opinion is too speculative in order to provide the 
degree of certainty required for a nexus opinion.  

Since there is no competent evidence of record linking the 
veteran's current heart disease to his period of service, the 
claim for service connection a heart disorder is not well 
grounded and must be denied.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim for service connection for a heart disorder, 
the appeal is granted to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a heart disorder, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


